                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF IDAHO


    TAMARA SMOUT and DONALD                            2:18–cv−00136–DWM
    STALLSWORTH,

                        Plaintiffs,
                                                            OPINION &
           vs.                                               ORDER

    BENEWAH COUNTY, a political
    subdivision of the State of Idaho,
    BENEWAH COUNTY SHERIFF’S
    DEPARTMENT, a department of
    Benewah County, BENEWAH
    COUNTY SHERIFF, in his individual
    and official capacity, BRIAN RODNEY
    DICKENSON, 1 in his individual and
    official capacity, ED WHITE,
    individually, NAKKII “NICK” WHITE,
    individually, and JOHN or JANE DOES
    #1–10, employees of the Benewah
    County Sheriff’s Department,

                        Defendants.


        This civil rights case arises out of a landlord-tenant dispute in northern

Idaho. After judicial eviction proceedings, Donald Stallsworth and Tamara Smout

were ordered to vacate their rental property by October 1, 2016. On October 2,

property owner Nakkii “Nick” White and his father Ed White called the Benewah

County Sheriff’s Department to report that Smout and Stallsworth were still on the


1
    The caption is updated with the correct spelling of Dickenson’s last name.
                                            1
property. Deputy Rodney Dickenson cited Smout and Stallsworth for trespassing

and seized contraband and personal items from their mobile home. Smout and

Stallsworth sued Benewah County, the Sheriff’s Department, the Sheriff, and

Deputy Dickenson (collectively, the “County Defendants”) under 42 U.S.C.

§ 1983, claiming violations of the Fourth and Fourteenth Amendments. They also

brought state law claims against the County Defendants and the Whites.

      Pending before the Court are the County Defendants’ and the Whites’

motions for summary judgment, (Docs. 31, 32), and Smout and Stallsworth’s

motions to add a punitive damages claim and exclude certain evidence, (Docs. 43,

44). The parties have not requested a hearing and the matter is appropriate for

decision on the briefs. Dist. Idaho Loc. Civ. R. 7.1(d)(1)(B). For the following

reasons, the County Defendants’ motion is granted on the § 1983 claims.

Supplemental jurisdiction over the remaining state law claims is declined, mooting

the other motions.

                              FACTUAL BACKGROUND 2

      Stallsworth and Smout owned a mobile home located on rented land in

Plummer, Idaho. (Doc. 34-4 at 29, 32.) After suffering various health problems,

they fell behind on their rent, which led to judicial eviction proceedings. (Id. at 34,


2
 The facts are from the summary judgment record, (Docs. 31-3 to 31-11, 32-3, 32-
4, 34-1 to 34-4), and are construed in favor of Stallsworth and Smout, Tolan v.
Cotton, 572 U.S. 650, 657 (2014) (per curiam).
                                          2
50, 56–59.) On September 12, 2016, they were ordered to vacate the property and

remove their mobile home by October 1, 2016. (Doc. 31-3 at 2.)

      On October 2, 2016, the Whites arrived to find Stallsworth loading a U-Haul

van. (Doc. 34-4 at 35−36.) The Whites waited on the corner and called the

Benewah County Sheriff to report a trespass. (See id. at 7, 9, 25, 35–36; Doc. 31-4

at 2.) Deputy Dickenson arrived at about 2:15 p.m. (Doc. 31-4 at 3.) He spoke

with the Whites for 30 to 45 minutes, during which Nick White explained that

Stallsworth and Smout should have already vacated the property. (Doc. 34-4 at 7,

37.) According to Deputy Dickenson, White did not have a copy of the eviction

order and dispatch was unable to get one from the court because it was a weekend.

(Doc. 31-4 at 2.)

      Eventually, Deputy Dickenson and the Whites approached Stallsworth in the

mobile home’s yard. (Doc. 34-4 at 37, 44.) Stallsworth did not have a copy of the

eviction order either, but he acknowledged that it required him to vacate the

property by October 1. (Id. at 7, 38; Doc. 31-5 at 3.) He claimed to have

permission from the property management company to be there an extra day,

though this could not be confirmed. (Doc. 31-5 at 3; Doc. 31-6 at 5; Doc. 34-4 at

36, 44.) Deputy Dickenson cited Stallsworth for trespassing. (Doc. 34-4 at 45.)

Deputy Dickenson then knocked on the mobile home’s door to cite Smout for

trespassing. (Id. at 45, 53.) In the mobile home, Deputy Dickenson noticed a

                                         3
marijuana pipe. (Id. at 37, 44.) He asked Stallsworth if there was other drug

paraphernalia in the residence. (Id.) Stallsworth turned over a tin of paraphernalia

from his son’s bedroom. (Id. at 44.)

      At some point Stallsworth and Smout asked about collecting their personal

property but Deputy Dickenson and Nick White would not allow them to remove

anything from the premises. (Id. at 37, 45, 51, 54.) Stallsworth specifically recalls

asking about clothes for Smout and Deputy Dickenson responding that everything

was in Nick White’s possession. (Id. at 45.) Stallsworth also recalls that Nick

White unloaded the U-Haul van so it could be driven away empty. (Id. at 37.)

Stallsworth and Smout left about an hour after Deputy Dickenson arrived. (Id. at

44–45.) Overall, Stallsworth recalls speaking with Deputy Dickenson for around

five minutes outside the mobile home, when he was cited for trespassing, and for

around three minutes inside about the paraphernalia. (Id. at 44−46.)

      Around the time Stallsworth and Smout were leaving, Deputy Dickenson

asked Nick White for permission to search the mobile home. (Id. at 7; Doc. 31-5 at

4.) He seized additional drug paraphernalia, including various pipes and bongs,

snort tubes, baggies, electronic scales, and a small amount of methamphetamine.

(Doc. 31-9 at 2–3; Doc. 34-4 at 10.) He also collected personal items, including a

birth certificate, for safekeeping. (Doc. 31-9 at 3; Doc. 34-4 at 12.)

      Over the next few months, Stallsworth and Nick White, with difficulty,

                                          4
arranged the return of some of the personal property that was left on the rented

premises. (Doc. 34-4 at 40.) On March 13, 2019, the Sheriff’s Department

contacted Stallsworth and Smout about the personal property that Deputy

Dickenson had seized for safekeeping. (Doc. 34-1 at 4; Doc. 34-2 at 4.) Until

then, Stallsworth and Smout were unaware that the Sheriff held any of their

belongings. (Doc. 34-1 at ¶ 4; Doc. 34-2 at ¶ 7.) On April 17, 2019, Stallsworth

and Smout retrieved a safe, a cell phone, prescription medications, a birth

certificate, and various debit cards from the Sheriff. (Doc. 34-1 at 5–8; Doc. 34-2

at 5–8.) They were never prosecuted for trespassing. (Doc. 34-4 at 9.)

                           PROCEDURAL BACKGROUND

      On May 9, 2018, Smout and Stallsworth filed this lawsuit. (Doc. 3.) They

bring three claims under 42 U.S.C. § 1983, alleging that the search of their mobile

home and seizure of their personal property violated the Fourth and Fourteenth

Amendments (Claim One), that the County is liable for the constitutional

violations under Monell v. Department of Social Services, 436 U.S. 658 (1978)

(Claim Two), and that the taking of their personal property violated their

Fourteenth Amendment right to procedural due process (Claim Three). They also

allege state tort claims against all defendants (Claims Four and Five), and that the

Whites are liable for conversion and violations of the Idaho Manufactured Home

Residency Act (Claim Six). On August 12, 2019, the County Defendants and the

                                          5
Whites moved for summary judgment on all claims. (Docs. 31, 32.) On December

16, 2019, Stallsworth and Smout moved to add a punitive damages claim against

the Whites and to exclude evidence of the illegal drugs and contraband in the

mobile home. (Docs. 43, 44.)

                                 LEGAL STANDARD

      Summary judgment is proper “if the movant shows there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). In deciding a motion for summary judgment, a court

must construe all facts and reasonable inferences in favor of the nonmoving party

but must not weigh evidence or make credibility determinations. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).

                                     ANALYSIS

I.    Fourth Amendment Claim

      The Fourth Amendment generally prohibits warrantless searches and

seizures. U.S. Const. amend. IV. Deputy Dickenson argues that he did not violate

the Fourth Amendment and that, in any event, he is entitled to qualified immunity.

“[Q]ualified immunity protects government officials from liability for civil

damages insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.” Pearson v.

Callahan, 555 U.S. 223, 231 (2009) (internal quotation marks omitted). A right is

                                          6
clearly established if its “contours were sufficiently definite that any reasonable

official in the defendant’s shoes would have understood that he was violating it.”

Plumhoff v. Rickard, 572 U.S. 765, 778–79 (2014). The inquiry must be

“particularized to the facts of the case,” not undertaken at a “high level of

generality.” White v. Pauly, 137 S. Ct. 548, 552 (2017) (internal quotation marks

omitted). Though there need not be a case directly on point, “existing precedent

must have placed the statutory or constitutional question beyond debate.” Ashcroft

v. al-Kidd, 563 U.S. 731, 741 (2011).

      The qualified immunity analysis has two-prongs: (1) whether the official

violated a constitutional right, and (2) whether the right was clearly established.

Tolan v. Cotton, 572 U.S. 650, 655–56 (2014) (per curiam). Courts have discretion

to address either prong first. Pearson, 555 U.S. at 236. In some cases, “it is plain

that a constitutional right is not clearly established but far from obvious whether in

fact there is such a right.” Id. at 237. In other cases, it “may be difficult to decide

whether a right is clearly established without deciding precisely what the existing

constitutional right happens to be.” Id. at 236 (citation omitted). This case mostly

falls into the former category, especially given uncertainty about the relationship

between state property law and the Constitution. See United States v. Sledge, 650

F.2d 1075, 1081–82 (9th Cir. 1981).

      Here, Stallsworth and Smout allege that Deputy Dickenson violated their

                                           7
Fourth Amendment rights by (1) searching the mobile home, (2) seizing personal

items, (3) participating in Nick White’s seizure of the mobile home, and (4) seizing

their persons, all without a warrant. Deputy Dickenson is entitled to qualified

immunity on the first three alleged violations because he did not violate clearly

established law. He is entitled to summary judgment on the last alleged violation

because he did not unlawfully seize Stallsworth and Smout.

      A.     Search of the Mobile Home

      After citing Stallsworth and Smout for trespassing, Deputy Dickenson

searched the mobile home with Nick White’s consent. (Doc. 31-5 at 4; Doc. 34-4

at 7.) The Fourth Amendment’s warrant requirement does not apply if law

enforcement receives voluntary consent to conduct a search. Illinois v. Rodriguez,

497 U.S. 177, 181 (1990). “A third party’s consent to the search of another’s

belongings is valid if the consenting party has either actual or apparent authority to

give consent.” United States v. Ruiz, 428 F.3d 877, 880 (9th Cir. 2005). Actual

authority exists when the third party has been authorized by the owner to consent

or has shared use, access, and control over the area to be searched. Id. Apparent

authority exists if the officers who conducted the search “reasonably believed that

the person from whom they obtained consent had the actual authority to grant that

consent.” United States v. Welch, 4 F.3d 761, 764 (9th Cir. 1993).

      It is not clearly established that a landlord with a judgment for eviction on

                                          8
real property cannot consent to a search of the tenant’s mobile home or other

personal property left on the rented premises. Indeed, district courts in this Circuit

generally recognize that a landlord can consent to a search of rented premises after

the tenant has been properly evicted. United States v. Almashwali, No. 1:16-cr-

00127-DAD-BAM, 2017 WL 999224, at *2 (E.D. Cal. Mar. 14, 2017); United

States v. Allen, No. C-11-00286-CRB, 2012 WL 707439, at *3 (N.D. Cal. Mar. 5,

2012); United States v. Botelho, 360 F. Supp. 620, 625 (D. Haw. 1973). The

wrinkle here is that the rented premises consisted only of the real property;

Stallsworth and Smout retained title to the mobile home. There is no caselaw

addressing a landlord’s authority over a tenant’s mobile home or other personal

property that remains on the premises after a judgment for eviction has issued.

       The only readily available case addressing the Fourth Amendment in the

context of an eviction from a mobile home is State v. Myers, which determined that

a sheriff did not violate the Fourth Amendment by entering a mobile home where

he was executing a writ of possession. 942 P.2d 564, 567 (Idaho Ct. App. 1997).

Myers involved a rented mobile home from which the tenant had been evicted, and

therefore provides no guidance here. Id. at 565. Further, Stallsworth and Smout’s

reliance on Chapman v. United States, 365 U.S. 610 (1961), and State v. Johnson,

716 P.2d 1288 (Idaho 1986), is unavailing. Those cases establish only that a

landlord cannot consent to a search of rented premises during the landlord-tenant

                                          9
relationship. They do not address a landlord’s consent after a valid judgment for

eviction has been obtained. Because the scope of a landlord’s authority to consent

to a search of a mobile home and other personal property owned by an evicted

tenant was not clearly established, Deputy Dickenson is entitled to qualified

immunity on the claim regarding his search of the mobile home.

      B.     Seizure of Contraband and Personal Items

      After searching the mobile home, Deputy Dickenson seized drug

paraphernalia and collected personal items for safekeeping. (Doc. 31-9 at 3; Doc.

34-4 at 10, 12.) Stallsworth and Smout argue that the seizure was the

unconstitutional result of the illegal search. But because Deputy Dickenson is

entitled to qualified immunity for the search of the mobile home, he is also entitled

to qualified immunity for the resulting seizure.

      C.     Seizure of the Mobile Home

      Stallsworth and Smout contend that Deputy Dickenson effected the seizure

of their mobile home by aiding Nick White with a self-help eviction. Much of

their argument focuses on the procedure for enforcing a judgment for eviction

under state law. They argue that White should have obtained a writ of execution.

Idaho Code § 6-311C. They also note that Idaho’s criminal trespass statute

contains an exception for landlord-tenant relationships. § 18-7008(2)(a). But the

question is not whether Deputy Dickenson or Nick White violated Idaho law; it is

                                         10
whether Deputy Dickenson’s participation in White’s repossession of the premises

amounted to an unconstitutional seizure of the mobile home.

      State officials are liable under § 1983 when they cause another person’s

rights to be violated. Harris v. City of Roseburg, 664 F.2d 1121, 1125 (9th Cir.

1981). In the context of repossessions and evictions, officers who assist a

landlord’s unreasonable seizure can be liable for a Fourth Amendment violation.

See id. at 1127; Meyers v. City of Redwood, 400 F.3d 765, 770–71 (9th Cir. 2005).

The question is whether the seizure would have occurred absent law enforcement’s

participation. See Harris, 664 F.2d at 1125. The inquiry is fact-specific and

depends on the totality of the circumstances. Howerton v. Gabica, 708 F.2d 380,

383–84 (9th Cir. 1983).

      However, there are no cases addressing an officer’s response to a landlord’s

report that a tenant is trespassing after a judgment for eviction has been obtained.

The cases most frequently cited for the relevant legal standard, Harris and Meyers,

involved repossession of vehicles before any judicial process and are therefore

factually inapposite. 664 F.2d at 1125; 400 F.3d at 767–68. And, while the other

cases cited by the parties involve evictions, they are also inapplicable. Fournier v.

Cuddeford addressed an extended altercation among the landlords, tenants, and law

enforcement, without judicial intervention. No. 3:11-CV-343-AC, 2012 WL

5921142, at *1–4 (D. Or. Nov. 26, 2012). The issue in Howerton was not the

                                         11
officer’s liability but whether the landlord could be liable as a state actor under

§ 1983. 708 F.2d at 382.

      Deputy Dickenson may have violated Idaho law by issuing trespass citations

despite the landlord-tenant exception, see Idaho Code § 18-7008(2)(a), and

assisting the Whites absent a writ of execution, § 6-311C. But state property law

does not control the Fourth Amendment analysis. See Sledge, 650 F.2d at 1082.

Because a law enforcement’s response to a trespass call from a landlord with a

valid judgment for eviction has not been addressed in the Fourth Amendment case

law, Deputy Dickenson is entitled to qualified immunity on the claim that he

facilitated an unlawful seizure of the mobile home.

      D.     Seizure of Stallsworth and Smout

      Stallsworth and Smout contend that Deputy Dickenson unlawfully seized

their persons during the interaction at the mobile home. “[A] person has been

‘seized’ within the meaning of the Fourth Amendment only if, in view of all the

circumstances surrounding the incident, a reasonable person would have believed

that he was not free to leave.” California v. Hodari D., 499 U.S. 621, 627–28

(1991) (internal quotation marks omitted) (alteration in original). Factors to

consider include “the threatening presence of several officers, the display of a

weapon by an officer, some physical touching of the person of the citizen, or the

use of language or tone of voice indicating that compliance with the officer’s

                                          12
request might be compelled.” Kaupp v. Texas, 538 U.S. 626, 630 (2003) (per

curiam) (internal quotation marks omitted).

      Stallsworth and Smout do not cite any specific facts in the record to support

their claim. Instead they generally argue that an armed sheriff’s deputy refused to

let them remove their personal property from the premises. (Doc. 34 at 15–16.)

This does not amount to a seizure, particularly where the interaction with Deputy

Dickenson at the mobile home lasted only eight minutes and Stallsworth agreed

that Deputy Dickenson never touched him and was polite, respectful, and

professional. (Doc. 34-4 at 44, 47.) Further, Stallsworth and Smout do not argue,

and the law does not support, that a misdemeanor criminal citation is a seizure.

Karam v. City of Burbank, 352 F.3d 1188, 1194 (9th Cir. 2003); Martinez v. Carr,

479 F.3d 1292, 1299 (10th Cir. 2007).

II.   Monell Claim

      Stallsworth and Smout allege that the County Defendants are liable for the

alleged Fourth Amendment violations under Monell, 436 U.S. at 694.3 A local

government is liable under Monell for constitutional violations that occur pursuant

to its policy, custom, or practice. Id. Here, Stallsworth and Smout allege that the

County Defendants are liable under Monell for maintaining inadequate polices on



3
  Stallsworth and Smout concede that they have only stated federal claims against
the Sheriff in his official capacity. (Doc. 34 at 19 n.9.)
                                          13
evictions and for failing to train employees on proper eviction procedures.

Summary judgment is proper for the County Defendants on both theories.

      A.     Policy and custom

      To establish Monell liability on a policy and custom theory, Stallsworth and

Smout must show “a direct causal link between a municipal policy or custom and

the alleged constitutional deprivation.” Castro v. Cty. of L.A., 833 F.3d 1060, 1075

(9th Cir. 2016) (en banc) (internal quotation marks omitted). They must also

demonstrate that the policy or custom reflected “deliberate indifference” to their

rights. Id. at 1076. Deliberate indifference requires an objective showing that

policymakers had “actual or constructive notice that the particular omission is

substantially certain to result in the violation of the constitutional rights of their

citizens.” Id. (internal quotation marks omitted) (emphasis omitted). Stallsworth

and Smout contend that the County Defendants’ failure to maintain a written

policy on writs of execution, (Doc. 34-4 at 62, 64), and failure to update the search

and seizure policies, (Doc. 34-3 at ¶ 20), directly caused the alleged Fourth

Amendment violations in this case. Assuming Stallsworth and Smout have made

the requisite showing on causation, they have not produced any facts to support the

deliberate indifference element. They argue only that the County Defendants were

on notice that they might have to participate in evictions. (Doc. 34 at 20.) The rest

of their argument relates to what Deputy Dickenson should have known and done

                                           14
in this case. (Id. at 21.) There is nothing in the record to suggest that the County

Defendants knew their policies, or lack thereof, might lead to constitutional

violations. See Castro, 833 F.3d at 1076–77.

       B.     Failure to train

       Failure to train can be the basis for Monell liability when it “amounts to

deliberate indifference to the rights of persons with whom the police come into

contact.” City of Canton v. Harris, 489 U.S. 378, 388 (1989). Deliberate

indifference in the failure to train context requires a “pattern of similar

constitutional violations by untrained employees.” Connick v. Thompson, 563 U.S.

51, 62 (2011). Here, Stallsworth and Smout’s evidence of the County Defendants’

failure to train employees is the opinion of their police practices expert that Deputy

Dickenson lacked training and should have recognized the Whites’ call to be a

landlord-tenant dispute, (Doc. 34-3 at ¶¶ 7, 16), and Deputy Dickenson’s testimony

that he was unaware of the landlord-tenant exception to criminal trespassing, (Doc.

34-4 at 9). But even if Deputy Dickenson lacked training, Stallsworth and Smout

have not shown that the County Defendants displayed deliberate indifference to

constitutional rights in training other employees. Nor have they shown that the

County Defendants’ employees engaged in a pattern of constitutional violations.

Stallsworth and Smout have thus failed to establish an essential element of Monell

liability on a failure to train theory.

                                           15
III.   Procedural Due Process Claim

       Stallsworth and Smout allege that Deputy Dickenson’s removal of personal

items from the mobile home violated their Fourteenth Amendment right to

procedural due process. To prevail on this claim, they must show “(1) a liberty or

property interest protected by the Constitution; (2) a deprivation of the interest by

the government; (3) lack of process.” Portman v. Cty. of Santa Clara, 995 F.2d

898, 904 (9th Cir. 1993). The amount of process that is constitutionally required

depends on the interests at stake. See Clement v. City of Glendale, 518 F.3d 1090,

1093–94 (9th Cir. 2008). However, the government must give notice that property

has been taken. Lavan v. City of L.A., 693 F.3d 1022, 1032 (9th Cir. 2012). The

general rule is that notice must be provided before property is taken, though post-

deprivation notice may be acceptable depending on the circumstances. Clement,

518 F.3d at 1093–94.

       Here, Stallsworth and Smout were not given any notice that their personal

belongings were taken from the mobile home. (Doc. 34-1 at ¶ 4; Doc. 34-2 at ¶ 7.)

Even so, Deputy Dickenson is entitled to qualified immunity because the notice

requirements law enforcement must follow when collecting a tenant’s personal

items for safekeeping from a landlord are not clearly established. Stallsworth and

Smout argue that clearly established law subjects household items to the

protections of the Due Process Clause, citing Fuentes v. Shevin, 407 U.S. 67, 89

                                          16
(1972). But the issue here is notice, not whether the property at issue is

constitutionally protected. And though the Fourteenth Amendment’s notice

requirement is straightforward, for law to be clearly established, previous cases

must be factually analogous and not merely convey generally applicable, or even

obvious, principles. See White, 137 S. Ct. at 552. There is no readily available

case law squarely addressing procedural due process when law enforcement

collects property for safekeeping.

      The closest case is Blackburn v. Town of Kernersville, in which law

enforcement’s seizure of cash was found to have violated procedural due process.

No. 1:14CV560, 2016 WL 756535, at *7–8 (M.D.N.C. Feb. 25, 2016). The

officers testified that they seized the money because it was drug related and that

they took it for safekeeping. Id. at *7. In concluding that the seizure violated the

Due Process Clause, the court only addressed the lack of probable cause that the

money was drug related and did not address the safekeeping rationale, rendering

the case inapposite. Id. at *8. The cases cited by the parties only address when

government collects property to assert ownership and control over it, and do not

address safekeeping. James Daniel Good Real Property, 510 U.S. at 51–52;

Sanders, 93 F.3d at 1428. Deputy Dickenson is thus entitled to qualified immunity

on the Fourteenth Amendment claim.




                                         17
                                   CONCLUSION

        IT IS ORDERED that the County Defendants’ motion for summary

judgment (Doc. 31) is GRANTED on Claims One, Two, and Three.

        IT IS FURTHER ORDERED that Claims Four, Five, and Six are

DISMISSED WITHOUT PREJUDICE on the ground that the Court declines to

exercise supplemental jurisdiction, 28 U.S.C. § 1367(c)(3), and the remaining

motions (Docs. 32, 43, 44) are DENIED AS MOOT.

        IT IS FURTHER ORDERED that the Clerk of Court is directed to enter

judgment for the County Defendants on Claims One, Two, and Three and close the

case.

        DATED this   6th   day of April, 2020.




                                      Donald W. Molloy, District Judge
                                      United States District Court




                                        18
